 1                                                                 The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
 8
 9
10                                UNITED STATES DISTRICT COURT
11                               WESTERN DISTRICT OF WASHINGTON
12                                      SEATTLE DIVISION
13
14   SUSAN ROUTH, LINDA EBY, MARY
15   JANE AURDAL OLSON, DOUG SCHYLER                    NO. 2:14-cv-00200 MJP
16   and SANDY SCHYLER, on behalf of
17   themselves and others similarly situated,          ORDER GRANTING MOTION FOR
18                                                      PRELIMINARY CERTIFICATION OF
19                        Plaintiff,                    SETTLEMENT CLASS
20
21           v.
22
23   SEIU HEALTHCARE 775NW,
24
25                        Defendant.
26
27
28
29          This case came before the Court on Plaintiffs’ motion for preliminary certification of
30
31   settlement class. Having considered the papers on file and the argument of counsel, the Court
32
33   orders as follows:
34
35          Plaintiffs’ motion for preliminary certification of settlement class is GRANTED.
36
37   IT IS SO ORDERED.
38
39          Dated the 1st day of October, 2019.
40


                                          A
41
42
43
44
                                          Marsha J. Pechman
45
                                          United States Senior District Judge

     ORDER GRANTING MOTION FOR PRELIMINARY
     CERTIFICATION OF SETTLEMENT CLASS - 1
     No. 2:14-cv-00200 MJP
 1                                   CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on September 30, 2019, a true and correct copy of the foregoing was
 4
 5   served on counsel via electronic mail only as follows:
 6
 7          Attorneys for Defendant SEIU:
 8          Michael C. Subit, WSBA #29189
 9          Frank Freed Subit & Thomas LLP
10          705 Second Avenue, Suite 1200
11          Seattle, WA 98104-1798
12          msubit@frankfreed.com
13          bbloom@frankfreed.com
14
15          Scott A. Kronland, Admitted Pro Hac Vice
16          Altshuler Berzon, LLP
17          177 Post Street, Suite 300
18          San Francisco, CA 94108
19          skronland@altber.com
20
21
22
23
24
25                                                 s/ Michael P. Brown
26                                                Michael P. Brown, WSBA #45618
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER GRANTING MOTION FOR PRELIMINARY
     CERTIFICATION OF SETTLEMENT CLASS - 2
     No. 2:14-cv-00200 MJP
